BROSMan, Judge
(concurring):
On the central issues of this case I agree fully with my brothers. However, one small matter trou- bles me. The principal opinion suggests, probably by way of dictum, that a majority of *556the membership of a court-martial may compel a revote — or, at least, may determine whether a further vote is to be taken. This conclusion is grounded— certainly with superficial solidity, at least — on the provision of Article 52(c) of the Code that, “All other questions [that is, other than those mentioned in earlier parts of the Article] to be decided by the members of a general or special court-martial shall be determined by a majority vote.”
My difficulty arises from the circumstance that previous provisions of the same Article demand a two-thirds— or an even greater — vote of the members of a military court to convict or to impose sentence. It is clear that these requirements extend beyond “a majority vote.” Yet, if a simple majority may lawfully compel revote after revote, it is manifest that the difference between the two provisions narrows. Indeed, the danger threatened is akin to that presented by the instant case through permitting the president to force a series of reballots. It must be apparent that protracted revoting may, as a practical matter, frequently serve to defeat the Congressional intent that a two-thirds —or, in specified instances, a greater— majority be secured to support findings of guilty or a sentence determined by the court-martial.
■ The problem of reconsideration has often been discussed by writers on parliamentary law. It appears that they agree that reconsideration of an assembly’s action requires no more than a majority vote — this despite the fact that the decision concerned demands the approval of two-thirds of the body. See, e.g., Robert’s Rules of Order, 1943, § 36, page 158; Sturgis Standard Code of Parliamentary Procedure, 1950, page 166. The Rules of Procedure obtaining in both the Senate and the House of Representatives accord with this view. Rules and Manual, United States House of Representatives, 1949, § 817, page 409.
In parliamentary law, however, a not ineffective safeguard is provided against a tyranny of the majority as to matters — -as, for example, approval by the Senate of a treaty — with respect to which more than “a majority vote” is required to support a course of action. There, the movant for reconsideration — and perhaps he who seconds as well — must have voted with the side which previously prevailed. Robert’s Rules, supra, page 156; Leigh, Modern Rules of Parliamentary Procedure, 1937, Rule 49; House Rules, supra, Rule XVII, page 409; Senate Rules, supra, Rule XIII; but cf. Sturgis, supra, page 163. In this way reconsideration may be avoided, unless there exists a substantial possibility of a different vote. However, a similar provision with respect to reconsideration by a court-martial is unworkable — even impossible — since the original vote must have been taken by secret written ballot, and his own action may not be revealed by a member, even within the confines of the tribunal’s closed deliberations. Cf. Article 51 (a). Thus to determine, within standard parliamentary criteria, the right of a member to move for reconsideration would require that he divulge unlawfully the nature of his vote.
Since I agree with my brothers that the members of a court are not bound irrevocably by an initial vote taken during closed session, and yet because I doubt that a simple majority properly may compel reballoting, I am confronted by some sort of dilemma. The only solution which occurs to me is the one I shall set out below. Under its terms, any member of a court-martial may propose reconsideration. The reconsideration itself, however, must be determined by the concurrence of a sufficient number of members to require the adoption of a conclusion different from that originally approved by the court. This would mean — if there had previously been a vote to acquit — that a re-vote may not be compelled in the absence of agreement of two-thirds of the court’s membership. If the offense carries a mandatory death penalty, then it would be demanded that every member concur in the proposal to reconsider. Cf. Article 52(a) (1). Similarly, if the prior vote had been to convict, then— save in the instances covered by Article 52(a) (1) — more than a one-third vote would be needed for a reballot. Like rules would obtain as to sentencing procedures — the vote necessary for recon*557sideration being dependent on that demanded under Article 52 for the sentence first agreed on.
Since the proposed procedure is in my view the one most consistent with the several policies of the Code operative in this area, I am convinced that it must be the one intended by Congress— if in any valid sense it can be asserted that its members possessed specific intent with respect to this problem. Therefore, I am sure that a modus oper-andi such as I have described is the one on which the law officer should instruct when a question of reconsideration is presented. Only in this manner, I believe, may the conflict found in Article 52 be resolved sensibly.